IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-50,191-03


EX PARTE JOSÉ ERNESTO MEDELLÍN, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS, MOTION FOR LEAVE
TO FILE AN ORIGINAL WRIT OF HABEAS CORPUS, AND MOTION FOR
STAY OF EXECUTION FROM CAUSE NO. 675430
IN THE 339TH DISTRICT COURT
HARRIS COUNTY


Meyers, J., filed a dissenting statement.  

	I would file and set applicant's Article 11.071/original writ.  See Ex parte Davis,
947 S.W.2d 216 (Tex. Crim. App. 1996).

							Meyers, J.
Filed: July 31, 2008
Publish